                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

EUGENE HARRIS TAYLOR,                                 §
                                                      §
                  Petitioner,                         §
                                                      §
v.                                                    §        Civil Action No. 4:17-CV-633-O
                                                      §
LORIE DAVIS, Director,                                §
Texas Department of Criminal Justice,                 §
Correctional Institutions Division,                   §
                                                      §
                  Respondent.                         §

                                        OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by Petitioner, Eugene Harris Taylor, a state prisoner confined in the Correctional Institutions

Division of the Texas Department of Criminal Justice (TDCJ), against Lorie Davis, director of

TDCJ, Respondent. After considering the pleadings and relief sought by Petitioner, the Court has

concluded that the petition should be denied.

I. BACKGROUND

       On July 7, 2011, a jury in Tarrant County, Texas, Case No. 1178601D, found Petitioner

guilty of indecency with a child by contact, assessed his punishment at eight years’ confinement, and

recommended that the sentence be suspended. SHR-021 116, 159, ECF No. 21-40. The trial court

sentenced Petitioner accordingly and suspended his sentence for ten years. Id. The trial court’s

judgment of conviction by the jury was affirmed on appeal and the Texas Court of Criminal Appeals

refused Petitioner’s petition for discretionary review. Docket Sheet 1-2, ECF No. 21-2. The state

subsequently petitioned the trial court to revoke Petitioner’s community supervision and, on

       1
           “SHR-02” refers to the record of Petitioner’s relevant state habeas-corpus proceeding in WR-86,383-02.
November 2, 2015, following a contested revocation hearing, the court revoked Petitioner’s

community supervision and assessed his punishment at the original eight-year sentence. SHR-02

117, 199, ECF No. 21-40. The trial court’s judgment revoking community supervision was affirmed

on appeal and the Texas Court of Criminal Appeals denied Petitioner’s petition for discretionary

review. Electronic R. 1, ECF No. 21-26. Petitioner also challenged the judgment revoking

community supervision in a postconviction state habeas-corpus application, which was denied by

the Texas Court of Criminal Appeals without written order on the findings of the trial court. SHR-01

Action Taken, ECF No. 21-38.

       On appeal, Petitioner argued, among other things, that the trial court abused its discretion by

revoking his community supervision, and the appellate court addressed the matter as follows:

                [Petitioner] argues that the trial court abused its discretion by revoking his
       community supervision. We review an order revoking community supervision for
       an abuse of discretion. A trial court abuses its discretion when it makes a decision
       that lies outside the zone of reasonable disagreement.

               In a revocation hearing, the State must prove by a preponderance of the
       evidence that the defendant violated at least one of the terms and conditions of
       community supervision as alleged in the petition to revoke. “The trial court is the
       sole judge of the credibility of the witnesses and the weight to be given their
       testimony, and we review the evidence in the light most favorable to the trial court’s
       ruling. A trial court does not abuse its discretion by revoking probation upon proof
       of a single violation, regardless of evidence that the probationer otherwise fulfilled
       the conditions.

               In its revocation petition, the State alleged,

               [D]uring the effective period of . . . community supervision,
               [Petitioner] violated the terms and conditions set by the Court as
               follows:

                      1. SEX OFFENDER TREATMENT: [Petitioner] was
               ordered to submit to sex offender treatment evaluation as directed by
               the supervision officer. As recommended by the evaluation, attend


                                                  2
        and participate fully in and successfully complete psychological
        counseling, treatment, and aftercare sessions for sex offenders with
        an individual or organization as specified by or approved by the Court
        or the supervision officer. . . . Treatment must be completed within
        three years of its initiation, with at least one-third of treatment
        completed each year.

                In violation of this condition, [Petitioner] was suspended from
        sex offender treatment on or about June 29, 2015.

               2. SEX OFFENDER TREATMENT: [Petitioner] was
        ordered to submit to sex offender treatment evaluation as directed by
        the supervision officer. . . .

                In violation of this condition, [Petitioner] failed to complete
        one-third of sex offender treatment within one year of its initiation.

               3. SEX OFFENDER TREATMENT: [Petitioner] was
        ordered to submit to sex offender treatment evaluation as directed by
        the supervision officer. . . .

                In violation of this condition, [Petitioner] failed to complete
        two-thirds of sex offender treatment within two years of its initiation.

               4. CONTACT WITH CHILDREN: [Petitioner] was ordered
        to have no contact with any child under 17 years of age unless a
        chaperone approved by the Court or supervision officer is present.

                In violation of this condition, [Petitioner] had contact with a
        child under 17 years of age without a [chaperon] approved by the
        court or supervision officer present on or before November 13, 2014.

        [Petitioner] pled not true to each of these allegations, but after considering the
parties’ presentation of evidence, the trial court found the second through fourth
allegations to be true. The evidence supports the trial court’s findings. Jennifer
Aguilar, [Petitioner]’s probation officer, testified that [Petitioner] had been placed
in a county-approved sex offender treatment program and had attended that program
for nineteen months. But according to Aguilar, although that program required
[Petitioner] to complete thirty goals at a rate of ten per year, he completed only six
in the nineteen months. Because [Petitioner] was “way behind” in completing the
program and because he was dissatisfied with aspects of the program, a judge
allowed him to switch treatment providers. [Petitioner] spent several months working
with the second treatment provider but completed few goals. His second treatment


                                            3
       provider eventually suspended him from the program because his probation officer
       said that [Petitioner] had been taking pictures of children and peeping in adults’
       windows. Thus, the evidence demonstrates that [Petitioner] did not complete
       one-third of his sex offender treatment within a year of its initiation or complete
       two-thirds of the treatment within two years, just as the State alleged in its revocation
       petition. Viewing the evidence in the light most favorable to the trial court’s
       revocation decision, we conclude that the trial court did not abuse its discretion by
       finding that he violated a term of his community supervision—completing at least
       one-third of his sex offender treatment each year—and by revoking his community
       supervision.

               ...

Mem. Op. 4-7, ECF No. 21-20 (citations omitted).

II. ISSUES

       In seven grounds for relief, Petitioner claims he received ineffective assistance of trial

counsel during the revocation proceedings because counsel failed to—–

       (1)     object to inadequate notice as to the alleged violations of his community
               supervision;

       (2)     investigate the Counsel on Sex Offender Treatment’s “standards relative to ‘goals’
               and polygraphs, including consulting an expert on sex offender treatment”;

       (3)     subpoena probation officers and his therapist;

       (4)     “establish the connection between ‘goals’ and polygraphs”;

       (5)     raise a “contractual waiver of performance defense”;

       (6)     impeach “state witnesses’ bias and motive to revoke him”; and

       (7)     challenge his revocation as “being [an] unconstitutional penalty for exercising his
               right to religious freedom and practice.”

Pet.6-7.1, ECF No. 1.

III. RULE 5 STATEMENT

       Respondent believes that Petitioner has exhausted his claims in state court and that the


                                                  4
petition is neither successive nor time-barred. Resp’t’s Answer 8, ECF No. 22.

IV. DISCUSSION

       A. Standard of Review

       A § 2254 habeas petition is governed by the heightened standard of review provided for by

the Anti-Terrorism and Effective Death Penalty Act (AEDPA). 28 U.S.C. § 2254. Under the Act,

a writ of habeas corpus should be granted only if a state court arrives at a decision that is contrary

to or an unreasonable application of clearly established federal law as determined by the United

States Supreme Court or that is based on an unreasonable determination of the facts in light of the

record before the state court. 28 U.S.C. § 2254(d)(1)-(2); Harrington v. Richter, 562 U.S. 86, 100-01

(2011). This standard is difficult to meet and “stops short of imposing a complete bar on federal

court relitigation of claims already rejected in state proceedings.” Richter, 562 U.S. at 102.

       Additionally, the statute requires that federal courts give great deference to a state court’s

factual findings. Hill v. Johnson, 210 F.3d 481, 485 (5th Cir. 2000). Section 2254(e)(1) provides that

a determination of a factual issue made by a state court shall be presumed to be correct. 28 U.S.C.

§ 2254(e)(1). It is the petitioner’s burden to rebut the presumption of correctness with clear and

convincing evidence. Id.

       Furthermore, when the most recent state court to consider a constitutional issue provides a

“reasoned opinion,” a federal habeas corpus court must “review[ ] the specific reasons given by the

state court and defer[ ] to those reasons if they are reasonable.” Wilson v. Sellers, — U.S. —, 138

S. Ct. 1188, 1191-92 (2018). If the opinion was made without a written explanation, a federal court

should “‘look through’ the unexplained decision to the last related state-court decision providing”

particular reasons, both legal and factual, “presume that the unexplained decision adopted the same


                                                  5
reasoning,” and give appropriate deference to that decision. Id. In other words, federal habeas-corpus

courts confronted with an unexplained state court decision “are to ‘look through’ the decision to an

earlier state court opinion and presume that the earlier one provides the relevant rationale.” Thomas

v. Vannoy, 898 F.3d 561, 568 (5th Cir. 2018) (citing Wilson, 138 S. Ct. at 1192).

        B. Application

        A probationer is entitled to the effective assistance of counsel at a probation revocation

hearing. Mempa v. Rhay, 389 U.S. 128, 137 (1967). Accord Kirtley v. State, 56 S.W.3d 48, 51-52

(Tex. Crim. App. 2001). An ineffective-assistance claim is governed by the familiar standard set

forth in Strickland v. Washington. 466 U.S. 668 (1984). To establish ineffective assistance of counsel

under this standard, a petitioner must show (1) that counsel’s performance fell below an objective

standard of reasonableness and (2) that but for counsel’s deficient performance the result of the

proceeding would have been different. Id. at 687. Both prongs of the Strickland test must be met to

demonstrate ineffective assistance. Id. In applying this standard, a court must indulge a strong

presumption that counsel’s conduct fell within the wide range of reasonable professional assistance

or sound trial strategy. Id. at 688-89. Judicial scrutiny of counsel’s performance must be highly

deferential and every effort must be made to eliminate the distorting effects of hindsight. Id. at 689.

Where a petitioner’s ineffective-assistance-of-counsel claims have been reviewed on their merits and

denied by the state courts, federal habeas relief will be granted only if the state courts’ decision was

contrary to or involved an unreasonable application of the Strickland standard in light of the state-

court record. Richter, 562 U.S. at 100-01 (quoting Williams v. Taylor, 529 U.S. 362, 410 (2000));

Bell v. Cone, 535 U.S. 685, 698-99 (2002). Thus, a federal court’s review of state court decisions

regarding ineffective assistance of counsel must be “doubly deferential” so as to afford “both the


                                                   6
state court and the defense attorney the benefit of the doubt.” Burt v. Titlow, 571 U.S. 12, 15 (2013)

(quoting Cullen v. Pinholster, 563 U.S. 170, 190 (2011)).

       Petitioner raised his ineffective-assistance-of-counsel claims in his state habeas-corpus

application and the state habeas court conducted a hearing by affidavit. SHR-02 92-105, ECF No.

21-40. Counsel, Abe Factor, responded to Petitioner’s allegations in an affidavit as follows (any

spelling, punctuation, and/or grammatical errors are in the original):

              I was retained to represent [Petitioner] for the revocation hearing on his
       probation for indecency with a child by contact, before presiding judge Elizabeth
       Beach in Criminal District Court Number One of Tarrant County.

               In the State’s First Amended Petition to Revoke Probated Sentence, there
       were four paragraphs alleging [Petitioner] violated the terms of his community
       supervision. Based on the testimony and evidence presented at the hearing, the trial
       court found three of those paragraphs to be true; that [Petitioner] had failed to
       complete one-third of his sex offender treatment within the first year of his probation;
       that [Petitioner] had failed to complete two-thirds of the sex offender treatment
       within the first two years of his community supervision; and, that [Petitioner] had
       contact with a child under 17 years of age without an approved chaperone present.

               Notably, a finding of even one violation was sufficient to support the trial
       court’s revocation of [Petitioner]’s probation, and the State’s burden of proof was
       merely to show by a preponderance of the evidence that [Petitioner] had violated a
       term of his probation.

              I represented [Petitioner] on the appeal of his revocation, which was affirmed
       by the Second Court of Appeals and his Petition for Discretionary Review was
       denied by the Court of Criminal Appeals.

              In his Application for Writ of Habeas Corpus, [Petitioner] has alleged in
       Ground One that he received ineffective assistance of counsel at his revocation
       hearing.

              In reference to Ground Number One of [Petitioner]’s Application for
       Writ of Habeas Corpus, I respond as follows:

               [Petitioner] complains that I failed to 1) “object to inadequate notice of the
       violations,” 2) “failed to investigate sex offender treatment standards of practice,” 3)


                                                  7
“failed to consult/subpoena sex offender treatment expert,” 4) “failed to subpoena the
first two probation officers assigned to his case or the first sex offender treatment
provider to which he was assigned,” 5) “failed to establish clear connection between
‘goals’ and polygraphs,” 6) “failed to present contractual performance waiver and
interference defense,” 7) “failed to cross-examine his third probation officer and
second sex offender treatment provider on how [Petitioner] managed to allegedly
breached [his] probation and treatment contracts over two years,” and 8) to impeach
[Petitioner]’s second sex offender treatment provider and third probation officer
regarding their bias/motivation to revoke [Petitioner] because of his medical
condition and inability to polygraph.”

        Of particular note, in his Application, [Petitioner] fails to controvert or even
address the trial court’s finding that he had contact with child under 17 years of age
without an approved chaperone present. The testimony at the hearing from Deborah
Moore, who was one of [Petitioner]’s sex offender treatment providers, showed that
[Petitioner] had admitted to her that he was a “greeter” at his church, and the course
of his duties as a greeter, he often greeted children under 17 years of age, shook their
hand and handed them a written program or “bulletin.” At no time during the
approximately one year that [Petitioner] was a greeter at his church was there an
approved chaperone present. The unchaperoned contact with children under 17 years
of age was no doubt of great concern to the trial court, as over strenuous objection,
the evidence presented at the hearing showed that during the administration of a
penile plethysmograph, [Petitioner] had a hands-free ejaculation to female teens
between 11 and 16 years of age.”

       In regards to [Petitioner]’s failure to complete his sex offender treatment
goals on schedule, the uncontroverted testimony from his sex offender treatment
provider showed that after three years of treatment, [Petitioner] had managed to
complete only thirty-five percent of his treatment, although his conditions of
probation required that he complete one-third in each of his first three years of
probation.

         In regards, to his specific complaints, [Petitioner] does not articulate what
evidence would have been discovered had I undertaken any of the listed tasks, how
such evidence would have controverted the evidence showing [Petitioner]’s various
violations of his probation, or even how such evidence might have been beneficial
to his case. In short, [Petitioner] does not even credibly allege that there is a
reasonable probability that the result of the proceeding would have been different had
the listed tasks been undertaken.

        The entire focus of my strategy at the revocation hearing was to mitigate the
alleged shortcomings of [Petitioner] regarding his various violations. This is because
it was an objective fact that [Petitioner] had failed to complete his sex offender


                                           8
       treatment goals on schedule, and that he had admitted to his sex offender treatment
       provider that he came into contact with children under 17 years of age in the course
       and scope of his duties as a greeter at church. The fact that the trial court ultimately
       found that [Petitioner] had violated the terms of his probation and sentenced him to
       eight years incarceration rather than continue his probation or sentence him to a
       shorter length of time does not diminish the efficacy or propriety of the strategy at the
       sentencing hearing.

               In summary, the State met its burden of proof to show that [Petitioner] had
       violated at least one condition of his probation. This is because [Petitioner] had in
       actuality violated multiple conditions of his community supervision. The trial court
       was therefore well within its discretion to revoke [Petitioner]’s probation. [Petitioner]
       had failed to credibly allege a reasonable probability that the results of the proceeding
       would have been different had the complained-of tasks been performed. In my
       professional opinion, [Petitioner] did not receive ineffective assistance of counsel at
       his revocation hearing.

Id. at 109-12 (citations omitted).

       Based on counsel’s affidavit, the documentary record, and her own recollection of counsel’s

performance during the revocation proceedings, the state habeas judge entered the following relevant

factual findings, which, although numerous, are provided to assist the reader:

       8.      On July 23, 2015, the State filed its Petition to Revoke Probated Sentence.

               ...

       10.     On October 7, 2015, the State filed its First Amended Petition to Revoke
               Probated Sentence.

       11.     The allegations raised in the State’s first amended petition were identical to
               those raised in its original petition.

               ...

       15.     On October 19, 2015, [Petitioner] stated that he had a chance to go through
               the State’s First Amended Petition to Revoke Probated Sentence with Mr.
               Factor.

       16.     Mr. Factor understood that violations two and three alleged that [Petitioner]
               had not completed one-third of his sex offender treatment within one year and


                                                  9
      two-thirds of this sex offender treatment within two years.

17.   After three years in treatment, [Petitioner] had only completed 35% of his
      treatment.

18.   Mr. Factor was given adequate notice of the violations.

19.   During the revocation hearing, Deborah Moore (“Moore”) testified that
      [Petitioner] told her he had contact with minors on a consistent basis as the
      greeter at his church.

20.   [Petitioner] admitted to Moore that he would hand leaflets to minors and
      would say “hello” to them if they came in the door.

21.   During the revocation hearing, [Petitioner] denied having any contact with
      minors while a greeter at his church.

22.   This Court did not find credible [Petitioner]’s testimony that he did not have
      any contact with minors while volunteering as a greeter at his church.

23.   [Petitioner] admits he had unchaperoned contact with minors while on
      community supervision.

24.   The focus of Mr. Factor’s strategy was to mitigate [Petitioner]’s various
      violations.

25.   It was an objective fact that [Petitioner] failed to complete his sex offender
      treatment goals on schedule.

26.   It was an objective fact that [Petitioner] admitted that he had had contact with
      minors as part of his duties as a greeter at his church.

27.   [Petitioner] presents no evidence that demonstrated he did not commit all of
      the alleged violations against him.

28.   [Petitioner] presents no evidence or authority that would have caused the trial
      court to not revoke his probation had counsel presented it.

29.   [Petitioner] presents no evidence that an investigation into the probation
      department’s treatment standards of practice would have benefitted his
      defense.

30.   [Petitioner] presents no statements from his first probation officer.


                                        10
31.   [Petitioner] presents no evidence that testimony from his first probation
      officer would have benefitted his defense.

32.   There is no evidence that counsel’s representation was deficient because he
      did not subpoena [Petitioner]’s first probation officer.

33.   [Petitioner] presents no statements from his second probation officer.

34.   [Petitioner] presents no evidence that testimony from his second probation
      officer would have benefitted his defense.

35.   There is no evidence that counsel’s representation was deficient because he
      did not subpoena [Petitioner]’s second probation officer.

36.   [Petitioner] presents no statements from his first sex offender treatment
      provider.

37.   [Petitioner] presents no evidence that testimony from his first sex offender
      treatment provider would have benefitted his defense.

38.   There is no evidence that counsel’s representation was deficient because he
      did not subpoena [Petitioner]’s first sex offender treatment provider.

39.   [Petitioner] presents no evidence that he had a valid defense to violating the
      terms of his probation.

40.   [Petitioner] presents no evidence to demonstrate that he was unable to
      complete the goals of his sex offender treatment because of his medical
      condition.

41.   [Petitioner] presents no evidence, or authority, that a contractual performance
      waiver argument would have been successful.

42.   [Petitioner] presents no evidence, or authority, that an interference defense
      would have been successful.

43.   [Petitioner] presents no evidence, or authority, that an interference defense
      would have been successful.

44.   [Petitioner] presents no evidence, or authority, that cross-examining the
      probation officer III and sex offender treatment provider II on why
      [Petitioner] was allowed to continually breach probation and the treatment
      contracts for over two years would have benefitted his defense.


                                        11
        45.     It is reasonable that counsel did not want to highlight for the trial court that
                [Petitioner] had continually breached his probation and treatment conditions.

        46.     [Petitioner] presents no evidence that his second sex offender treatment
                provider was biased against him.

        47.     [Petitioner] presents no evidence that his third probation officer was biased
                against him.

        48.     The trial court did not penalize [Petitioner] for attending church but for
                holding a position in the church that allowed him to have repeated contact
                with minors.

        49.     [Petitioner] would not have been penalized if he was only attending a church
                where minor children were present.

        50.     [Petitioner] presents no evidence to support his claim that counsel should
                have challenged [Petitioner]’s revocation as being an unconstitutional penalty
                for exercising his First Amendment right to practice religion.

        51.     There is no credible evidence that counsel’s representation fell below an
                objective standard of reasonableness.

        52.     There was sufficient evidence to demonstrate by a preponderance of the
                evidence that [Petitioner] violated the conditions of his community
                supervision.

        53.     There is no credible evidence that counsel could have presented a defense
                that would have absolved of violating the conditions of his community
                supervision.

        54.     There is no credible evidence that counsel could have done anything to negate
                the fact that [Petitioner] violated the terms of his community supervision.

        55.     There is no credible evidence that a reasonable likelihood exists that the
                outcome of the proceeding would have been different but for the alleged
                misconduct.

Id. at 117-21 (citations omitted).

        Based on its findings, which were later adopted by the Texas Court of Criminal Appeals in

denying relief, the state habeas court concluded that Petitioner failed to establish either prong of the


                                                  12
Strickland standard. Id. at 122-25. Petitioner presents no evidence, much less clear and convincing

evidence, sufficient to rebut the state courts’ factual findings, which are supported by the record;

thus, this Court must defer to those findings. Having done so, the state courts’ application of

Strickland is not objectively unreasonable under the doubly-deferential standard applied to such

claims. Contrary to Petitioner’s assertions, the record reflects that counsel was familiar with the law

and facts of the case; was adequately prepared for the revocation hearing; devised a legitimate trial

strategy; and vigorously defended Petitioner during the revocation proceedings. Moreover,

Petitioner’s claims are conclusory, with no legal and/or evidentiary basis, refuted by the record,

involve strategic and tactical decisions made by counsel, and/or would have required counsel to

make futile or frivolous motions or objections, all of which generally do not entitle a state petitioner

to federal habeas relief. See, e.g., Strickland, 460 U.S. at 689 (providing strategic decisions by

counsel are “virtually unchallengeable” and generally do not provide a basis for postconviction relief

on the grounds of ineffective assistance of counsel); Johnson v. Cockrell, 306 F.3d 249, 255 (5th Cir.

2002) (providing counsel is not required to make futile motions or frivolous objections); Evans v.

Cockrell, 285 F.3d 370, 377 (5th Cir. 2002) (providing petitioner must “bring forth” evidence, such

as affidavits, from uncalled witnesses, including expert witnesses, in support of an ineffective-

assistance claim); Green v. Johnson, 160 F.3d 1029, 1037, 1042 (5th Cir. 1998) (providing “[m]ere

conclusory allegations in support of a claim of ineffective assistance of counsel are insufficient to

raise a constitutional issue” and “counsel is not required to file frivolous motions or make frivolous

objections”); United States v. Green, 882 F.2d 999, 1003 (5th Cir. 1989) (providing “[a] defendant

who alleges a failure to investigate on the part of his counsel must allege with specificity what the

investigation would have revealed and how it would have altered the outcome of the trial”); Murray


                                                  13
v. Maggio, 736 F.2d 279, 282-83 (5th Cir. 1984) (providing complaints of uncalled witnesses are not

favored in federal habeas review and a petitioner must overcome a strong presumption that counsel’s

decision whether or not to call a particular witness was a strategic one); Ngo v. Holland, No. 4:13-

CV-138-Y, 2013 WL 6284057, at *9 (N.D.Tex. Dec. 4, 2013) (providing “tactical and strategic

choices made by counsel, including whether to cross-examine witnesses and to what extent, involve

the exercise of professional judgment and are virtually unchallengeable on habeas review”).

       And, even if Petitioner could demonstrate deficient performance, which he has not, the record

does not show that the outcome would have been different but for counsel’s acts or omissions. There

was ample evidence that, although given multiple opportunities to comply with the terms and

conditions of his community supervision, Petitioner violated the terms and conditions in at least

three respects as alleged in the amended revocation petition.

       For the reasons discussed, Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 is DENIED. A certificate of appealability is also DENIED.

       SO ORDERED on this 19th day of April, 2019.


                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE




                                                14
